Case 1:19-cv-01197-LO-TCB Document 89 Filed 04/14/20 Page 1 of 1 PageID# 1340



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


   United States of America,

                           Plaintiff,


                                                             Civil Action No. 1:19-cv-1197

   Edward Snowden,                                           Hon. Liam G'Grady

                           Defendant,
   and


   Macmillan Publishing Group,LLC d/b/a
   Henry Holtand Company,et al.,

                           Relief-Defendants.


                                             ORDER


         This matter comes before the Court on Plaintiffs Notice of Dismissal as to certain

defendants, specifically, Relief-Defendants HIM Holtzbrinck 37 GmbH and Verlagsgruppe

Georg von Holtzbrinck GmbH. Dkt. 88. Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(i), those

defendants are hereby DISMISSED WITHOUT PREJUDICE.

         It is SO ORDERED.




    if:
April!_[, 2020
Alexandria, Virginia
                                                             Liam 0'0i;aMy
                                                             United States District Judge
